DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 16, respectively of copending Application No. 16/622,847. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially similar subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following table is presented for the purpose of a comparison of the conflicting claims between the application and the patent.
Application No. 17/539,160
Co-Pending Application No. 16/622,847
Claim 1
Claim 1
A test and measurement system, comprising: one or more processors, the one or more processors configured to: receive augmentation settings for dynamically augmenting a physical testing environment; receive an input feed from the physical testing environment; create virtual or augmented content based on either or both of the augmentation settings and the input feed; and overlay the virtual or augmented content on an image or video of the physical testing environment to augment a user's view of the physical testing environment.
A test and measurement system, comprising: a data store configured to store augmentation settings for dynamically augmenting a physical testing environment; and a computing device coupled to the data store, the computing device configured to: receive an input feed from the physical testing environment; create an augmentation image based on the augmentation settings and the input feed; and output the augmentation image to be overlaid on the physical testing environment to augment a user's view of the physical testing environment.
Claim 2
Claim 2
further comprising a display device configured to visually present the virtual or augmented content overlaid on the physical testing environment to the user.
further comprising a display device configured to visually present the augmented image overlaid on the physical testing environment to the user.
Claim 3
Claim 3
wherein the display device is a head-mounted display, a tablet device, an image display screen, or a display of a mobile phone.
wherein the display device is a head-mounted display, a tablet device, an image display screen, or a display of a mobile phone.
Claim 4
Claim 4
further comprising a camera configured to provide the input feed.
further comprising a camera configured to provide the input feed.
Claim 5
Claim 5
wherein the display device comprises an integrated camera configured to provide the input feed.
wherein the camera is integrated into the display device.
Claim 6
Claim 6
wherein the display device is at least partially transparent.
wherein the display device is at least partially transparent.
Claim 7
Claim 7
further comprising a measurement probe, wherein the measurement probe comprises an integrated camera configured to provide the input feed.
wherein the augmented image comprises content captured by a camera coupled with a measurement probe.
Claim 8
Claim 8
wherein the virtual or augmented content comprises a generated waveform related to a device under test in the physical testing environment.
wherein the augmentation image comprises a generated waveform related to a device under test in the physical testing environment.
Claim 9
Claim 9
wherein the virtual or augmented content comprises a virtual user interface.
wherein the augmentation image comprises a virtual user interface.
Claim 10
Claim 10
wherein the virtual user interface comprises instructions to a user.
wherein the virtual user interface comprises instructions to a user.
Claim 11
Claim 11
wherein the instructions comprise an indication of an area to be tested or an area to be avoided.
wherein the instructions comprise an indication of an area to be tested or an area to be avoided.
Claim 12
Claim 12
further comprising an input device, wherein the one or more processors are further configured to make changes to the instructions responsive to input received from the user by way of the input device.
further comprising an input device, wherein the computing device is further configured to make changes to the instructions responsive to input received from the user by way of the input device.
Claim 13
Claim 13
further comprising an input device, wherein the one or more processors are further configured to make changes to the virtual or augmented content responsive to input received from the user by way of the input device.
further comprising an input device, wherein the computing device is further configured to make changes to the augmentation image responsive to input received from the user by way of the input device.
Claim 16
Claim 16
A machine-controlled method, comprising: receiving augmentation settings for dynamically augmenting a physical testing environment; receiving an input feed from the physical testing environment; using one or more processors, creating virtual or augmented content based on either or both of the augmentation settings and the input feed; and overlaying the virtual or augmented content on an image or video of the physical testing environment to augment a user's view of the physical testing environment.
A machine-controlled method, comprising: using a data store, storing augmentation settings for dynamically augmenting a physical testing environment; receiving an input feed from the physical testing environment; using a computing device, creating an augmentation image based on the augmentation settings and the input feed; and outputting the augmented image to be overlaid on the physical testing environment to augment a user's view of the physical testing environment.




Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 1 and 16. Therefore, no prior art rejection for claims 1 and 16 is presented in this action. However, the claims are rejected under a provisional nonstatutory double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsao (US 2006/0076503 A1) discloses an optical port to allow optical imaging of an area of an integrated circuit in conjunction with editing of an integrated circuit (see para [0014]).
Raymond et al. (US 2006/0273263 A1) teaches evaluating microstructures on workpieces, such as semiconductor wafers, using apparatus and methods that can obtain a representation of the distribution of radiation returning from the workpiece through a large range of angles of incidence (see para [0002]).
Honjo et al. (US 5,430,292) suggests a pattern inspection apparatus for performing an inspection of a mask pattern, such as a mask, reticule or the like to be used in exposure technology for transferring a fine circuit pattern onto a semiconductor substrate or of a fine circuit pattern formed on a wafer (see column 1, lines 11 – 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm, Friday, EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/10/2022